Case 1:20-cv-00805-PLM-PJG ECF No. 1-6, PageID.52 Filed 08/24/20 Page 1 of 3




From: Denise Fair <faird@detroitmi.gov>
Date: Fri, Aug 21, 2020, 5:13 PM
Subject: Re: [EXTERNAL] Re: 8/28 One Nation MI Event in the City of Detroit
To: Dr. Linda Lee Tarver <lindaleetarver@gmail.com>


Hi Dr. Tarver,
Even with masks, the event with 150 people inside or outside will go against the Governor's
Executive order.

Denise


Denise Z. Fair, MBA, MPH, FACHE
Chief Public Health Officer
Detroit Health Department
City of Detroit
Office: 313-876-4284


faird@detroitmi.gov
http://www.detroitmi.gov/health

Michael E. Duggan, Mayor


From: Dr. Linda Lee Tarver <lindaleetarver@gmail.com>
Sent: Thursday, August 20, 2020 7:50:20 PM
To: Denise Fair <faird@detroitmi.gov>
Subject: [EXTERNAL] Re: 8/28 One Nation MI Event in the City of Detroit

Hello Ms. Fair,

Thank you so much for your prompt response. I believe we can accomplish six-feet social
distancing we limit our Detroit event to 150 people. Would that be permissible if we require
masks?

Blessings

Linda Lee Tarver




                                              Exhibit F
Case 1:20-cv-00805-PLM-PJG ECF No. 1-6, PageID.53 Filed 08/24/20 Page 2 of 3


On Thu, Aug 20, 2020, 3:49 PM Denise Fair <faird@detroitmi.gov> wrote:

  Dr. Linda Lee Tarver,



  In response to your request to hold an indoor event in Detroit and in accordance with
  Executive Order 2020-160, subsection 7 (3), the described One Nation MI event on August
  28, 2020 in Detroit would only be permissible if there are less than 10 people with
  appropriate social distancing and enforcement of masks. See below for the referenced
  section of the Executive Order. This part of the Executive Order refers directly to indoor
  social gatherings or organized events, which would involve bringing together persons from
  multiple households at the same time for a discrete, shared or group experience in a single
  room, space, meeting hall, or other indoor space.



  Executive Order 2020-160: Amended Safe Start Order

            7. Rules on gatherings, events, and large venues.

                     (a) (3) If it is indoors, the gathering or event does not exceed 10 people

                     (4) If it is outdoors, the gathering or event does not exceed 100 people



  However, if the event were to take place outdoors where proper Social Distancing
  Procedures Recommended by the CDC could occur, the event would allow up to 100 people
  to attend. A main part of these procedures would include, but not limited to, all guests must
  wear proper masks and distance themselves 6 feet apart from other participants. In any
  particular outdoor event, it would be the responsibility of the facility at which the event is
  being held to ensure they are following their specific safeguards referenced in Executive
  Order 2020-161 as well as the MIOSHA Guidance on Preparing Workplaces for COVID-19.



  It is also a recommendation where possible, that events make use of a virtual platform which
  would provide for the safest possible scenarios in regards to attendees’ safety and health. A
  hybrid version of moving the event to outdoors as well as virtual would also decrease the
  amount of gatherings and also provides a safer alternative for people who are at high risk
  COVID-19 for a severe outcome.



  I hope you find this information helpful. Should you have any additional questions, please
  do not hesitate to reach out to the Detroit Health Department at 313-876-4000 or you may
  email me directly.



  Thanks,
Case 1:20-cv-00805-PLM-PJG ECF No. 1-6, PageID.54 Filed 08/24/20 Page 3 of 3



  Denise



  Denise Z. Fair, MBA, MPH, FACHE
  Chief Public Health Officer
  Detroit Health Department

  City of Detroit

  Office: 313-876-4284

  Cell: 313-580-1422



  faird@detroitmi.gov
  http://www.detroitmi.gov/health

  Michael E. Duggan, Mayor




 ATTENTION: This email was sent from an external source. Please be extra cautious
                  when opening attachments or clicking links.
